PER CURIAM.
This action to recover the value of services rendered was commenced by the service of the summons upon one Annie Feldman, the sole defendant named therein. On the trial it appeared •that the plaintiff had been employed by Mrs. Feldman, but that she was acting as agent for the Feldman Construction Company, where*316upon the court ordered the summons to be amended by naming that company as defendant. There was no evidence that Mrs. Feldman was an officer of the company, or had any authority to consent to1 such amendment. The trial proceeded, and resulted in á judgment in favor of the plaintiff and against the Feldman Construction Company, which had not been served, nor had it appeared in the action. Subsequently, on plaintiff’s motion, without notice, an order was entered changing the name of the defendant so substituted to A. Feldman Construction Company.
The defendant corporation never having been served or brought into court in any manner, the judgment must be reversed, with costs, and the complaint dismissed, with costs.